Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is in condition for allowance.
Election
In the paper received 5/10/2021, applicant elects without traverse the design shown in Group VII (Figs. 7.1-7.7). Accordingly, the design shown in Groups I-VI and VIII stand withdrawn from further prosecution. 37 CFR 1.142(b)
Specification
The Examiner objects to the specification for the following reason.
The title is inconsistent or unclear because more than one title is used in the application. (MPEP 1503.01.I) The titles “Switchboards for Electric Connections” and “Portion of a Switchboard for Electric Connections” appear in the application as the title. The claimed invention should be accurately described throughout the specification. Therefore for accuracy, the title has been amended throughout the application, original oath or declaration excepted, to read: -- Portion of a Switchboard for Electric Connections --.
Conclusion
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rhea Shields/
Primary Examiner